Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group I, claims 1-18, without traverse, filed June 15, 2022 is acknowledged and has been entered.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-20 are pending.  Claims 1-18 are under examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

3.	Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55 on the basis of the filing date of JAPAN 2018-100268 filed 05/25/2018.  Based on the filing receipt, the effective filing date of this application is May 25, 2018 which is the filing date of Foreign Application JAPAN 2018-100268 from which the benefit of foreign priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 7claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite and confusing in reciting, “order information”, “information on a property of … target molecule” and “information on a property of … fluorescent stain” because it fails to clearly define what Applicant intends to encompass in the term “information” as used in the claim with reference to distinct subjects such as the recited “order” and “property” in question and with respect to the target molecule and fluorescent stain. The term “information” is not defined by the claim, the specification does not provide definitive support for the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See also claims 5, 6, and 8.
Claim 1 is also vague and indefinite in reciting, “measurement item” because it is unclear what is encompassed in the recitation of “measurement item.” Additionally, “measurement item” is not defined by the claim, the specification does not provide definitive support for the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0050] of Applicant’s disclosure states “A plurality of measurement items (target molecules) are intended for a plurality of measurement items (target molecules)” and does not appear to provide clarification of the phrase or terminology. See also claims 2,    
Claim 1 is also vague and indefinite in reciting, “a second measurement item different from the first measurement item” because “different” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 1 is further vague and indefinite in reciting, “property” because “property” is a subjective term lacking a comparative basis for defining its metes and bounds. See also claims 5 and 6. 
Claim 1 is ambiguous in reciting, “a first fluorescent stain contained in a first fluorescent reagent” and “a second fluorescent stain contained in a second fluorescent reagent” because it is unclear how fluorescent stain is “contained” in a fluorescent reagent. Does Applicant intend, “comprise?”
	Claim 2 is vague and indefinite in reciting, “each of the first measurement item and second measurement item is related to an antigen” because it is unclear what is encompassed in the term “related” as used in the claim and how the antigen should be “related” to the first and second measurement items.  Specifically, “related” is a subjective term lacking a comparative basis for defining its metes and bounds. See also claims 6 and 8.
Claim 2 is further ambiguous in reciting, “antigen containing … nucleic acids, proteins, sugar chains …” because it is unclear how the nucleic acids, proteins, sugar chains are “contained” in the antigen. Does Applicant intend, “comprising?”
	Same analogous comments and problems in claim 1 apply to claim 6. In particular, claim 6 is indefinite and confusing in reciting, “information related to brightness” because it is unclear what Applicant intends to encompass in the term “information” in reference to brightness by the … fluorescent stain(s). The term “information” is not defined by the claim, the specification does not provide definitive support for the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is unclear what is encompassed in the term “related” which is a subjective term lacking a comparative basis for defining its metes and bounds.
Same analogous comments and problems in claim 1 apply to claim 8. In particular, claim 8 is vague and indefinite in reciting, “dispersion of the information related to the brightness of the … fluorescent stain(s)” because it is unclear what Applicant intends to encompass in the term “information” in  reference to brightness by the … fluorescent stain(s). The term “information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, it is unclear what is encompassed in the term “related” which is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 9 is indefinite in reciting, “the reagent includes an antibody labeled with a fluorescent stain” because it is unclear what other components of the reagent are included with the antibody labeled with fluorescent stain. Does Applicant intend, “comprises?”
Claim 9 is vague and indefinite in relation to claim 1 from which it depends in omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the “antibody labeled with a fluorescent stain” in the instant claim and each of the first fluorescent reagent and the second fluorescent reagent in claim 1 which each appears to comprise a fluorescent stain.
Claim 10 is also indefinite in reciting, “the reagent includes an antibody for detecting one type of antigen” because it is unclear what other components of the reagent are included with the antibody for detecting one type of antigen. Does Applicant intend, “comprises?”
Claim 10 is vague and indefinite in reciting, “type” because “type” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 10 is vague and indefinite in relation to claim 1 from which it depends in omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the “antibody for detecting one type of antigen” and “type of antigen” in the instant claim and each of the first target molecule, second target molecule, first fluorescent reagent, and second fluorescent reagent in claim 1.
Claim 11 is also indefinite in reciting, “the reagent includes a plurality of types of antibodies” because it is unclear what other components of the reagent are included with the plurality of types of antibodies. Does Applicant intend, “comprises?”
Claim 11 is vague and indefinite in reciting, “types” because “types” is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 11 is vague and indefinite in relation to claim 1 from which it depends in omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the “plurality of types of antibodies” in the instant claim and each of the first target molecule, second target molecule, first fluorescent reagent, and second fluorescent reagent in claim 1.
Claim 13 lacks clear antecedent basis in reciting, “the fluorescent reagent” in line 6 because previous recitations make reference to a first fluorescence reagent and a second fluorescence reagent. 	
	Claim 14 lacks clear antecedent basis in reciting, “the fluorescent reagent” in line 6 because previous recitations make reference to a first fluorescence reagent and a second fluorescence reagent. 	
	Claim 16 lacks clear antecedent basis in reciting, “the fluorescent stain” in line 4 because previous recitations make reference to a first fluorescence stain and a second fluorescence stain. 	
Claim 17 lacks clear antecedent basis in reciting, “the target molecule” in line 4 because previous recitations make reference to a first target molecule and a second target molecule.
Claim 18 lacks clear antecedent basis in reciting, “fluorescent stains” and “combination of fluorescent stains” in relation to claim 1 from which it depends. 

Claim Objections
5.	Claim 1 is objected to in reciting, “and information on a property the second target molecule” in lines 10-11 of claim 1. It should recite “and information on a property of the second target molecule.”	
6.	Claim 5 is objected to in reciting, “storing unit storing the information on the property” in line 3 of claim 5. It should recite “storing unit for storing the information on the property.”	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 15/935,597 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a reagent selection apparatus (support module) for selection of a reagent used for cell measurement which comprises an acquisition unit configured to acquire a test measurement order; a processing unit configured to execute the measurement order which includes a first analyte assay (i.e. first measurement item) for a first target molecule (antigen) and a different second analyte assay for a second target molecule and, determine a combination of a first and a second fluorescent reagent or a cocktail of a plurality of distinct fluorescent labeled antibodies having differential fluorescence intensities used to measure each of the first and second target molecules based on each of their antigen types (i.e. properties) in a cell; and an output unit configured to output the determined combination of cocktail antibodies.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ljungmann et al. (US 2013/0224851).
Ljungmann et al. disclose a reagent selection support apparatus (cell treatment preparation or pre-process apparatus) for selection of a reagent used for flow cytometric cell measurement (Abstract; [0018, 0024]). The reagent selection support apparatus comprises an acquisition unit configured to acquire a cell measurement order (i.e. order information) for measuring first and second distinct target molecules (first and second measurement items); a processing unit (computer) configured to determine and combine a reagent antibody cocktail and amount thereof comprising first and second fluorescent reagents (dye/stain) comprising fluorescent stains and amounts having differential fluorescence intensity or brightness used to measure each of the first and second target molecules based on each of their corresponding properties (i.e. target antigen type: T cell- CD4) in a cell (optical light detection, flow stainer, selective antibodies); and an output unit configured to output the determined antibody cocktail combination as well as expiration date and setting designated by a user [0002, 0025, 0032, 0040, 0094, 0108, 0109, 0112, 0156, 0158]. The target molecules may be antigens, nucleic acid (DNA), and proteins present in cells [0002]. The amount of target molecules is the relative number of the target molecules present in the cell [0002]. The reagent selection support apparatus further comprises a storage unit (memory) which stores information on the properties (i.e. type and relative number) of the first and second target molecules in cells, and their corresponding first and second fluorescent reagent (optical light detection: brightness, flow stainer dispersion, selective antibodies) [0032, 0094, 0108, 0109]. The reagent selection support apparatus also comprises communication unit (display or panel screen) configured to receive result information on the target molecule present in a measurement target cell [0156, 0157]. 
	It is proper for purposes of this anticipation rejection to interpret "measurement item", variations of "information", and “property” as those cites encompassed in the teaching Ljungmann et al. because unpatented claims are given the broadest reasonable interpretation consistent with the specification.

9. 	No claims are allowed.

Remarks
10.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	Becton Coulter (JP 2016-517000- IDS) discloses systems for determining detection limits of various antibody-dye conjugates for use in flow cytometry (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



October 7, 2022